DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
1.	Claim 1 has been amended, claims 3-9 have been canceled, and new claims 10-17 have been added as requested in the amendment filed on February 8, 2021. Following the amendment, claims 1-2 and 10-17 are pending in the present application.

2.	Claims 1-2 and 10-17 are under examination in the current office action.

Withdrawn Claim Rejections
3.	Any objection or rejection of record pertaining to any of canceled claims 3-9 is rendered moot by applicant’s cancellation of said claims.

4.	The rejection of claims 1-2 under 35 U.S.C. 112(a) or (pre-AIA ), first paragraph (written description), set forth at section 7 of the previous office action, is withdrawn in view of applicant’s amendments to claim 1 to better clarify and describe the amyloid-beta peptide. 

5.	The rejection of claims 1-2 under 35 U.S.C. 112(a) or (pre-AIA ), first paragraph (scope of enablement), set forth at section 8 of the previous office action, is withdrawn in view of applicant’s amendments to the claims, which are reasonable enabled in their presently recited scope.

6.	The rejection of claims 1-2 under 35 U.S.C. 102(b) as being anticipated by Wang (US 2004/0247612), set forth at section 9 of the previous office action, is withdrawn in view of the claim amendments. In particular, Wang does not teach or suggest the immunotherapeutic composition presently claimed.



Maintained Claim Rejections
Claim Objections
8.	Claim 1 is objected to because of the following informalities:  at line 15, the second “squalene” should be spelled “squalane” to be consistent with the previous portion of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.	Claims 1-2 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 9,498,522. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims are directed to an immunotherapeutic composition for the treatment of Alzheimer’s disease (AD) comprising a human A 1-15 peptide conjugated to a diphtheria toxoid (DT) carrier and formulated in a water-in-oil emulsion, wherein the emulsion has aqueous globules that have a median diameter from about 100 nm to about 1 micron.  Additionally, both the patented claims and the present claims recite that the water-in-oil emulsion comprises MAS-I (which comprises all of the adjuvant components of present claim 1), and that the conjugation ration of A peptide to carrier is from about 5 to about 30 moles of peptide per mole of carrier.
Furthermore, the therapeutic method of present claim 9 is rendered obvious because the patented claims recite that the intended use of the claimed composition is for the treatment of AD. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making an upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)). 
Therefore, the administration of the composition of the patented claims to a patient having AD would have been obvious.

10.	Claims 1-2 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 6-11 of U.S. Patent No. 10,335,468. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims are directed to an immunotherapeutic composition for the treatment of Alzheimer’s disease (AD) comprising a human A 1-15 peptide conjugated to a diphtheria toxoid (DT) carrier and formulated in a water-in-oil emulsion, wherein the emulsion has aqueous globules that have a median diameter from about 100 nm to about 1 micron, and wherein the water-in-oil emulsion comprises MAS-I (which comprises all of the adjuvant components of present claim 1).  Additionally, both the patented claims and the present claims recite that the conjugation ration of A peptide to carrier is from about 5 to about 30 moles of peptide per mole of carrier, and that the immunogenic conjugates within the composition comprise conjugation ratios of moles of peptide per mole of carrier of 7:1, 22:1 or within a range of about 5:1 to about 25:1.
	Further, patented claim 11 recites a method of treating or reducing amyloid plaque deposition in a Alzheimer's disease patient comprising administering the immunotherapeutic composition as discussed above, which anticipates the method of present claim 9.
Response to Arguments
11.	In the response filed February 8, 2021, applicant states that they will consider filing terminal disclaimers at such time as the claims are deemed otherwise in condition for allowance.


Conclusion
13.	No claims are allowed.

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649